FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 9, 2020




In the Court of Appeals of Georgia
 A19A1973. TAYLOR v. THE STATE.                                               DO-066 C

      DOYLE, Presiding Judge.

      This appeal arises from the trial court’s grant of the State’s motion for

reconsideration of the court’s order terminating first offender probation and

discharging Carrinn Jan Taylor from custody despite the fact that she still owed

$128,978.27 in restitution. After the mistake was discovered, the State moved for

reconsideration of the discharge and termination, which motion the trial court

granted. Taylor appeals, arguing that the trial court erred because the State filed its

motion outside the proper term of court. For the reasons that follow, we reverse.

      The facts in this appeal are not in dispute. In November 2011, Taylor pleaded

guilty to theft by taking and was placed on first offender felony probation1 for ten

      1
          OCGA § 42-8-60.
years. Taylor was also ordered to pay restitution in the amount of $140,078.27 to her

victim, the Alliance for Children Enrichment, at the rate of $150 per month.

       In 2017, the Department of Community Supervision (“DCS”) filed a petition

for termination of Taylor’s probation, incorrectly stating that Taylor owed no

restitution, which petition was granted on February 2, 2018.2 On February 15, 2018,

the trial court ordered Taylor discharged under the provisions of the First Offender

Act.

       On April 4, 2018, the State filed a motion for reconsideration and to vacate the

orders granting the DCS’s petition for termination of Taylor’s probation and

discharge without adjudication of guilt, explaining that the petition wrongly stated

Taylor owed no restitution when she in fact owed $128,978.27 of the total amount she

was sentenced to repay. Taylor responded, arguing that the motion for reconsideration

could not be granted because it was filed outside the term of court of the trial court’s

order discharging her from custody and terminating her probation.3 In response, the



       2
        The petition was completed in December 2017, but was not date stamped as
filed with the superior court until February 6, 2018. The petition contains an order of
termination signed by the trial court on February 2, 2018.
       3
        See OCGA § 15-6-3 (14) (B) (terms of superior court in Coweta County are
on the first Monday in March and the first Tuesday in September).

                                           2
State argued that under OCGA § 42-8-37 (d) (1), the petition was void as a matter of

law, and therefore, the trial court’s order granting the petition also was void. After a

hearing, the trial court granted the motion.

      Taylor appeals, reiterating her argument that the trial court was prohibited from

granting the State’s motion for reconsideration outside the term of court, while the

State argues that the order granting the petition was void and therefore could be

reconsidered outside the term of court.

      After the trial court entered its order granting the State’s motion for

reconsideration and vacating its grant of DCS’s petition to terminate Taylor’s

probation, this Court issued its opinion in Kinsey v. State,4 in which this Court

addressed an identical situation and arguments.5 The State has provided no

compelling reason for this Court to deviate from its decision in Kinsey, and therefore,

the trial court’s order granting the State’s untimely motion for reconsideration is




      4
          350 Ga. App. 317 (829 SE2d 398) (2019).
      5
        See id. at 318-321 (1) (distinguishing the situation from Pestana v. State, 328
Ga. App. 454 (762 SE2d 178) (2014), in which the trial court’s order reinstating
probation after initially terminating it based on an erroneous petition was upheld
because the trial court “explicitly proceeded under its inherent authority to modify or
vacate its own orders or judgment during the same term of court”).

                                           3
reversed, thereby reinstating the trial court’s February 2 and February 15 orders

terminating Taylor’s probation and discharging her under the First Offender Act.6

      Judgment reversed. Coomer and Markle, JJ., concur.




      6
        See Kinsey, 288 Ga. App. at 318-322 (1). See also Chishti v. State, 288 Ga.
App. 230, 230-231 (653 SE2d 830) (2007) (holding that the trial court was not
authorized to grant the State’s motion for reconsideration of its order granting a
motion for discharge and acquittal).

                                        4